Citation Nr: 1018988	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to 
November 1958, June 1959 to January 1970, and June 1970 to 
June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in North Little Rock, Arkansas that denied the 
Veteran's claim of entitlement to service connection for 
hypothyroidism.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has hypothyroidism as a result of 
exposure to ionizing radiation during active duty in the Navy 
in 1962.  More specifically, he claims that he served aboard 
the USS Forster while it was stationed near nuclear 
detonations performed on Christmas Island (and Johnston 
Island) during Operation Dominic I.  See Form RRAIS, June 
2006; see also Department of Navy Archives Correspondence, 
September 2006.

Service connection may be established for diseases claimed to 
be attributable to radiation exposure in service under (1) 
the presumptive service connection provisions of 38 C.F.R. 
§ 3.309 involving "radiation-exposed veterans," (2) the 
development procedures of 38 C.F.R. § 3.311 involving 
"radiogenic diseases," or (3) by establishing direct 
service connection.  See 38 U.S.C.A. § 1112(c) (West 2002); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

38 C.F.R. § 3.309(d) provides presumptive service connection 
for certain listed diseases that manifest in a "radiation-
exposed veteran."  For VA purposes, a veteran will be 
considered a "radiation-exposed veteran" if he or she 
participated in a "radiation-risk activity" during service.  
38 C.F.R. § 3.309(d)(3)(i) (2009).  A "radiation-risk 
activity" includes, among other things, performance of 
military duties in connection with ships used in direct 
support of an atmospheric nuclear test during the official 
"operational period" of the test.  See 38 C.F.R. 
§ 3.309(d)(3)(iv)(A) (2009).  For tests conducted by the 
United States, the term "operational period" includes, for 
Operation Dominic I, the period from April 25, 1962 to 
December 31, 1962.  See 38 C.F.R. § 3.309(d)(3)(v)(R) (2009).

In this case, the Veteran's service personnel records reflect 
that he served aboard the USS Forster from January 1962 to 
April 1963, i.e., during the operational period for Operation 
Dominic I.  See Enlisted Performance Record.  Correspondence 
submitted by the Veteran from the Department of Navy Archives 
dated in September 2006 reflects that the USS Forster 
participated in Operation Dominic I and that all or virtually 
all of the USS Forster's crew were issued film badges and had 
a range of radiation exposure from zero to 1.305 rem of 
gamma.

Although the Board acknowledges that the above evidence 
indicates that the Veteran constitutes a "radiation-exposed 
veteran" under the provisions of 38 C.F.R. § 3.309, 
hypothyroidism is not one of the diseases for which 
presumptive service connection may be granted under the 
regulation.  See 38 C.F.R. § 3.309(d)(2).

Under 38 C.F.R. § 3.311, certain development procedures must 
be undertaken by VA, including obtaining a radiation dose 
estimate, when it is determined that: 
(1) a veteran was exposed to ionizing radiation during active 
service as a result of, among other things, participation in 
atmospheric nuclear testing, and (2) the veteran subsequently 
developed a "radiogenic disease" within the prescribed time 
period.  See 38 C.F.R. § 3.311(b)(1) (2009).

As noted above, the evidence indicates that the Veteran was 
exposed to radiation in service during Operation Dominic I.  
Hypothyroidism, however, is not one of the "radiogenic 
diseases" listed in 38 C.F.R. § 3.311.  See 38 C.F.R. 
§ 3.311(b)(2) (2009).

Therefore, because the Veteran does not allege that he has 
incurred any of the diseases listed in 38 C.F.R. 
§§ 3.309(d)(2) or 3.311(b)(2) relating to radiation exposure, 
the Board concludes that service connection may not be 
established under those provisions.

As noted above, however, the Veteran may nevertheless 
establish service connection on a direct basis.  See Combee, 
supra.  

In that regard, as noted above, the Veteran contends that he 
incurred hypothyroidism as a result of exposure to radiation 
in service.  In the alternative, the Veteran asserts that he 
was first treated for hypothyroidism in service in 1970.

A November 1970 service treatment record reflects that the 
Veteran was referred to an endocrinologist with a provisional 
diagnosis of "rule-out hypothyroidism."  The referring 
clinician noted that (1) the Veteran had been placed on 
Enthroid by a private physician to aid in weight reduction 
about nine months prior, (2) he had been in a weight 
reduction program on base for about eight weeks, and (3) two 
weeks prior, the Veteran's T-3 was 31 percent (with the 
normal range for males noted as being between 41 to 62 
percent).  The referring clinician further noted that while 
the Veteran had no current symptoms of thyroid dysfunction, 
"since thyroid was decreased," the Veteran had gained 
weight and experienced an increase in appetite despite a 
limited caloric intake.  The endocrinologist noted on the 
November 1970 service treatment record an impression of 
euthyroid (normal thyroid), and noted that the Veteran's low 
T-3 was the result of discontinuing his thyroid medication.  
Certain blood testing results were also noted by the 
endocrinologist on the treatment record.

Post-service, February 2004 and June 2006 VA treatment 
records reflect that the Veteran was diagnosed with and 
treated for hypothyroidism.

The Board notes that the Veteran was not provided with a VA 
examination relating to his claim for service connection for 
hypothyroidism.  VA's duty to assist includes providing a 
veteran with a medical examination when the record (1) 
contains competent evidence that the veteran has a current 
disability, (2) contains evidence indicating that the 
disability is related to service, and (3) does not contain 
sufficient medical evidence for VA to make a decision, but 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Because recent VA treatment records reflect that the 
Veteran has been diagnosed with hypothyroidism during the 
period on appeal, and because the Veteran's service treatment 
records reflect that he was treated for a thyroid condition 
in service, the Board finds that VA is under an obligation to 
provide the Veteran with an examination in connection with 
his claim.  See McLendon v. Nicholson, supra (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement of a VA examination).

In addition, the Board notes that the Veteran identified on a 
March 2006 Form 21-4142 certain post-service treatment 
records as relevant to his claim that have not been 
associated with the claims file, including records dated from 
1975 to 1997 from the Little Rock Air Force base (AFB), 
Barksdale AFB, "Red River Medical," and "Collen and Corney 
Clinic," as well as VA treatment records dated from 2001 to 
present (although the Board acknowledges that the claims file 
does contain VA treatment records dated from February 2004 to 
July 2006).  VA has a duty to assist the Veteran in obtaining 
all potentially relevant documents to substantiate a claim, 
including medical evidence to verify the claim.  38 U.S.C.A. 
§ 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) (2008); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  Therefore, an 
attempt should be made to obtain all of the above noted 
treatment records and to associate them with the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records 
created by VA are considered constructively part of the 
record and should be associated with the claims file); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the post-service 
treatment records identified by the Veteran 
on his March 2006 Form 21-4142, including 
records dated between 1975 and 1997 from 
the Little Rock Air Force base (AFB), 
Barksdale AFB, "Red River Medical," and 
"Collen and Corney Clinic", as well as VA 
treatment records dated from 2001 to 
present (including from the Texarkana, 
Arkansas CBOC and the Shreveport, Louisiana 
VAMC per the September 2007 Form 21-4142).  
Request that the Veteran prepare any 
necessary Forms 21-4142 authorizations for 
that purpose.  Any records obtained should 
be associated with the claims file.  If any 
of these records are found to be 
unavailable, this should be specifically 
noted in the claims file.

2.  After the above development is 
complete, afford the Veteran an 
appropriate VA examination to determine 
the nature and etiology of any thyroid 
condition, to include hypothyroidism.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.

The examiner should review all pertinent 
records associated with the claims file, 
to include the Veteran's service treatment 
records (including the November 1970 
service treatment record reflecting a 
rule-out hypothyroidism diagnosis), VA 
treatment records, and his private 
treatment records.  The examiner should 
indicate whether it is at least as likely 
as not (meaning likelihood of at least 
50%) that each current thyroid condition 
identified (a) had its onset in service, 
and/or (b) is otherwise related to 
service, including but certainly not 
limited to as a result of exposure to 
radiation in service.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

3.  Then, readjudicate the Veteran's claim.  
If his claim remains denied, the Veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


